Name: 94/10/EC: Commission Decision of 21 December 1993 on a standard summary form for the notification of a decision to award the Community eco-label
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  European construction;  marketing;  consumption;  environmental policy
 Date Published: 1994-01-11

 Avis juridique important|31994D001094/10/EC: Commission Decision of 21 December 1993 on a standard summary form for the notification of a decision to award the Community eco-label Official Journal L 007 , 11/01/1994 P. 0017 - 0019 Finnish special edition: Chapter 15 Volume 13 P. 0113 Swedish special edition: Chapter 15 Volume 13 P. 0113 COMMISSION DECISION of 21 December 1993 on a standard summary form for the notification of a decision to award the Community eco-label (94/10/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular Article 10 (3) thereof, Whereas Article 10 (3) of Regulation (EEC) No 880/92 provides that the decision to award an eco-label shall be made by the competent body of a Member State after assessment of the product; whereas it is further provided that such decision shall be notified to the Commission enclosing the full results of the said assessment together with a summary thereof; Whereas a standard summary form should contribute to the transparency of the product assessment and award procedures; Whereas the measures set out in this Decision are in accordance with the opinion of the Committee set up under Article 7 of Regulation (EEC) No 880/92, HAS ADOPTED THIS DECISION: Article 1 The standard summary form referred to in Article 10 (3) of Regulation (EEC) No 880/92 is hereby established, in the form set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 99, 11. 4. 1992, p. 1. ANNEX